Citation Nr: 1546045	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable disability rating for a recurrent scrotal abscess.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975; and from October 1976 to February 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's claims folders are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.


FINDING OF FACT

The Veteran's recurrent scrotal abscess is the result of superficial scrotal folliculitis, resulting in self-resolving, occasional, painful and swollen erythematous areas with yellow drainage.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a recurrent scrotal abscess have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820, 7828 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for a recurrent scrotal abscess was granted in January 2013 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, Social Security Administration records, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's recurrent scrotal abscess, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

In the instant matter, the Veteran's scrotal abscess has been evaluated as noncompensably disabling under Diagnostic Code 7820 for infections of the skin.  

Under Diagnostic Code 7820, infections of the skin, not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as either disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7804, or 7805); or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic code 7820 (2014).

For the reasons discussed below, the Board finds that, Diagnostic Code 7800 does not apply as the condition on appeal does not affect the head, face, or neck.  Likewise, Diagnostic Codes 7801 and 7802 do not apply because the scars associated with the condition are neither burns, nor nonlinear in nature.  38 C.F.R. § 4.118, Diagnostic Codes 7800-02.

Under Diagnostic Code 7804, which applies to linear scars, a disability rating of 10 percent is assigned for one or two scars that are unstable or painful.  A 20 percent rating is given for three or four scars that are unstable or painful.  A 30 percent rating is given for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  If one or more scars are both unstable and painful, then 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804.

Pursuant to Diagnostic Code 7806, a 0 percent evaluation is assignable for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the previous 12-month period.  A 10 percent evaluation is assignable for dermatitis with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable for dermatitis with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Finally, a 60 percent evaluation is given for more than 40 percent of the body or more than 40 percent of the exposed areas affected, or constant or near constant systemic therapy is required during the prior 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Finally, under Diagnostic Code 7828, which rates acne, deep acne (deep inflamed nodules and puss-filled cysts) affecting 40 percent or more of the face and neck warrants a 30 percent rating; deep acne affecting less than 40 percent of the face and neck, or to any extent other than on the face or neck will be assigned a 10 percent rating; superficial acne (comedones, papules, pustules, and superficial cysts) of any extent will be given a noncompensable rating, or should be rated under Diagnostic Codes 7800-7805 (discussed above), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

The record reflects that in January 2013, the Veteran was afforded a VA examination in connection with his service-connection claim.  At the resulting report, the Veteran was found to have a right-sided scrotal abscess, which appeared to be recurrent.  The typical course was that the abscess appears and is either definitively treated, worsens and spreads, or resolves spontaneously.  The Veteran reported at that time that he had a recurrence of the abscess every several months, which often comes to a "head" and drains spontaneously.  He also reported being able to "squeeze pus out of it."  Expression of the abscess improved symptoms.  At that time, the examiner found no skin condition or scarring resulting in disfigurement, no benign or malignant skin neoplasms, and no systemic manifestations of the condition.  No treatment was discussed beside expression.  The "abscess condition" covered less than 5 percent of the total body surface and was not in an exposed area.  

On November 4, 2013, the Veteran was afforded a new VA examination, this time in connection with his disagreement with his noncompensable rating.  At that time, the Veteran reported a right posterial scrotal abscess that drains green material every 1-3 months, with occasional drainage from the left as well.  He reported not seeing a doctor for this issue since in the service and the examiner reported that he did not require medication for the condition.  No sign of benign or malignant neoplasm was found.  The examiner reported a thickened, cystic, non-tender mass, approximately 1 cm by 2 cm in size.  The mass had green drainage at the very posterior scrotum at perineum.  A second non-draining, non-tender cyst approximately .8 cm by .8 cm in size was found on the left posterior scrotum.  The condition was found to be bilateral.

In March 2015, this issue came before the Board at which time it ordered a remand so that the Veteran could be afforded a new VA examination which gave a definitive diagnosis for the Veteran's condition, and also assessed the full extent of the condition.  In June 2015, the Veteran presented for a new examination as ordered by the Board.  At that time, the Veteran was given a diagnosis of superficial scrotal folliculitis, with onset in 1976.  At that time, the examiner did not find an abscess, per se, although a small area of superficial folliculitis was found with an erythematous area with yellow drainage, easily expressed, approximately 3 mm by 3 mm in size, and which was painful to palpation.  The affected area covered less than 5 percent of his body.  Additionally, the examiner found bilateral scarring with folliculitis on the sides of the perineum.  This specifically included two linear scars, approximately .5 cm by .5 cm in size, neither of which were found to be painful or unstable.  There was no objective evidence or signs or symptoms of underlying tissue damage related to the superficial scrotal area scarring.  The Veteran again reported that his skin condition fills up with purulent drainage approximately once a month, but the examiner stated that it would be mere speculation to state the total number of potential abscesses at any one time and the size of the abscesses either pre- or post-drainage without firsthand examination during such a period.    

While the June 2015 VA examiner was unable to comment on the severity of the condition during a flare-up, a lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  For his part, the Veteran has submitted statements indicating that the condition is recurrent with drainage, generally on one side or the other and does include pain during such a recurrence. On one occasion, the Veteran indicated to a VA examiner that when at its worst, an abscess may swell to roughly the size of a walnut.  In a statement dated March 2, 2011, the Veteran indicated that during a prior VA examination in connection with a different claim, then on appeal (one for an increased disability rating for a scar, status post excision of veracious lesion) , the examiner told him he would require surgery to remove a cyst which bleeds and shoots pus to prevent it from returning.  A review of that examination report, dated October 25, 2010, does not reveal that the Veteran's scrotal abscess was examined or discussed.  There is no indication in his VA or private treatment records that he has sought subsequent treatment for this condition. 

All non-VA medical records in evidence were reviewed but did not show any treatment for the condition.  Neither did any Social Security Administration records address the condition on appeal.

In light of the evidence of record, the Board finds that the Veteran's folliculitis/recurrent scrotal abscess has been correctly rated as noncompensable.  As mentioned above, Diagnostic Codes 7800-7802 do not apply as the condition does not affect his head, face, or neck, nor is there any finding that it resulted in nonlinear scars.  While two linear scars were found, neither have been shown to be painful or unstable, and therefore a compensable rating pursuant to Diagnostic Code 7804 is not appropriate at this time.  The Board has considered whether evaluating the condition as acne would provide a higher rating but finds that it would not as the most recent VA examiner specifically found the Veteran's folliculitis to be superficial at worst, thus a non-compensable rating is all that is warranted under Diagnostic Code 7828.  

Further, in considering Diagnostic Code 7806, The Board finds that while the Veteran's skin infection is recurrent, multiple VA examiners have found that it affects less than 5 percent of his body.  Neither has the Veteran ever required intermittent systemic therapy such a corticosteroids or other immunosuppressive drugs to treat the condition.  Rather, the medical findings of record and the Veteran's own statements regarding the severity of the condition support the finding that the condition results in occasional recurrences of the abscess that are treated by expression alone and resolve thereafter.  In reaching this conclusion, the Board acknowledges the Veteran's assertion that a VA examiner told him the condition was severe enough to require surgery, but finds that testimony to be of limited credibility in light of the fact that the examination report from that day does not address the condition at all, and because multiple VA examiners have found the condition to be recurrent yet self-resolving and superficial.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, including internal consistency, consistency with other evidence, self-interest or bias, and lay statements made during treatment).  Accordingly, in consideration of all evidence of record, the Board finds that the Veteran's recurring scrotal abscess is appropriately rated as noncompensable.  

The above determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  While there is not a specific Diagnostic Code which addresses folliculitis itself, the Board has considered all applicable Diagnostic Codes and finds that the Veteran's symptoms, namely recurrent and self-resolving erythematous areas with drainage and pain, have been reflected by the schedular criteria for skin infections. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial compensable rating for a recurrent scrotal abscess is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


